Appeal of SIMON EPSTEIN.Epstein v. CommissionerDocket No. 774.United States Board of Tax Appeals1 B.T.A. 447; 1925 BTA LEXIS 2921; January 30, 1925, decided Submitted January 22, 1925.  *2921  Henry Brach, C.P.A., for the taxpayer.  Laurence Graves, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *447  Before STERNHAGEN, TRAMMELL, and TRUSSELL.  The taxpayer in this case has appealed from a proposed additional assessment of income tax for the year 1920 in the amount of $660.57.  At the hearing of the appeal before the Board on January 22, 1925, the motion of counsel for the Commissioner for leave to file an amended answer was granted.  The amended answer admits that the deficiency of $660.57 set forth in the Commissioner's deficiency letter was improperly determined.  *448  Counsel for the Commissioner filed a stipulation wherein it was agreed with counsel for the taxpayer that the taxpayer's deficiency in tax is $120.81.  DECISION.  The Board determines that the deficiency for the year 1920 is $120.81.